Citation Nr: 0032635	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1970, in addition to approximately 10 months of other 
service.

In July 1998 the RO, inter alia, denied entitlement to a 
rating in excess of 10 percent for tinnitus.  In March 1999, 
the RO received notice of disagreement, and issued to the 
veteran a statement of the case.  By a May 1999 letter the 
veteran requested an extension for filing his substantive 
appeal, VA Form 9.  In June 1999, the RO told the veteran 
that his VA Form 9 must be received by July 10, 1999.  It 
appears as though the veteran agreed with the grant of the 
extension in a letter received later that same month.  The 
stamped date of receipt on the VA Form 9 shows that the RO 
received it on July 12, 1999.  Because VA regulation provides 
that in the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by the VA, the Board of 
Veterans' Appeals (Board) notes that the veteran's 
substantive appeal was timely filed, and the issue on the 
title page has been properly developed for appellate review.  
See generally 38 C.F.R. §§ 20.300-20.305 (1999).


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the duty to assist has 
been fulfilled.

2.  The veteran has bilateral, constant tinnitus, which is 
rated as 10 percent disabling.  The disability is not 
productive of frequent hospitalization or marked interference 
with employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that his tinnitus disability 
has adversely affected his life.  He argues that the constant 
loud noise impairs his learning ability and, over time, has 
negatively affected his earning potential.  It is asserted 
that because of this substantial impact he is entitled to a 
higher rating.  The record contains the veteran's recent VA 
examination report and his statements presented on appeal.  
All relevant evidence has been obtained with respect to this 
claim and all relevant facts have been developed.  The duty 
to assist has been fulfilled.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.1.

Regarding tinnitus, prior to June 10, 1999, the Rating 
Schedule provided that persistent tinnitus as a residual of 
head injury, concussion, or acoustic trauma warranted a 10 
percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  The Rating Schedule now 
provides that recurrent tinnitus warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective from June 10, 1999).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the new rating criteria does not have 
retroactive effect prior to June 10, 1999.  Hence, the 
veteran's appeal will be considered under the old criteria 
prior to June 10, 1999, and under the old and new criteria 
from June 10, 1999.  See Rhodan v. West, 12 Vet.App. 55 
(1998).  In this regard, the Board notes that the veteran's 
claim has not been considered by the RO under the revised 
rating criteria.  However, as the veteran has been in receipt 
of the highest schedular evaluation assignable under 
Diagnostic Code 6260, both prior to and after June 10, 1999, 
he is not prejudiced by the Board's initial consideration 
under the revised rating criteria.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991)

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3 (1999).

In April 1981, after reviewing the veteran's service medical 
records and VA examination and medical reports dated from 
1970 to 1981, the RO granted service connection for tinnitus 
and assigned a 10 percent rating, effective July 31, 1979.  
That rating remains in effect.  The veteran's reopened 
increased rating claim was received on April 30, 1998.

On VA audiology examination in May 1998, the veteran's 
subjective complaints included experiencing bilateral 
tinnitus which was described as nonfluctuating and at a large 
volume that sometimes equaled a spoken voice.  The tinnitus 
was reported as extremely bothersome and had caused him to 
lose several occupational positions.  He described a mixture 
of several high-pitched tones, and noted that its loudness 
varied with stress.  Reportedly, increased stress equaled 
increased tinnitus.  Generally, the pitch was constant.  The 
veteran noted that the disability had a severe effect on 
daily life because it adversely affected learning and caused 
sleeping problems.  Following physical examination of the 
ears, the assessment was severe tinnitus.

Upon reviewing the medical evidence in conjunction with 
applicable law and regulations, the Board finds that 
entitlement to an increased rating for tinnitus is not 
warranted.  Here, a 10 percent evaluation, the maximum 
schedular rating percentage allowable, has already been 
assigned.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (prior to 
June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective June 10, 1999).  Thus, under either the old or the 
new criteria, entitlement to an increased evaluation in this 
regard is not warranted.  See Cromley v. Brown, 7 Vet. App. 
376, 378 (1995).

The Board acknowledges that the veteran seeks a 100 percent 
evaluation because he allegedly has been denied access to 
procedures to correct his tinnitus.  The veteran also asserts 
that the disability hinders his ability to learn, which over 
time, adversely affects his ability to earn a higher income.  
He avers persistent noise, that increases in volume over a 
period of years can substantially impair the learning and 
earning capacity of the person, and he is absolutely certain 
that the impairment of earning capacity can exceed 10 percent 
when the volume increases.  

With respect to the veteran's contentions, as previously 
discussed, the maximum schedular rating percentage allowable 
for tinnitus has already been assigned.  Further, the 
pertinent provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  That regulation provides that in exceptional 
cases, where the schedular rating is found to be inadequate, 
the Board may refer the veteran for an extraschedular 
evaluation.  However, the requisite "exceptional or 
unusual" circumstances as to warrant such a referral are not 
present in this case.  Except for the veteran's statements, 
there is no evidence of record demonstrating that he has 
missed excessive time from work, been terminated from 
employment due to his tinnitus disability, or that 
circumstances surrounding his disability, i.e., the constant 
noise level, are so "exceptional or unusual" as to warrant 
an extraschedular rating.  Industrial impairment is 
contemplated by the currently assigned 10 percent schedular 
rating.  VA percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from injuries and their residual 
conditions in civil occupations.  Generally, the degrees 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.  Such has been 
accomplished here.  Considering the foregoing, the Board 
finds that the veteran's current tinnitus disability picture 
is adequately contemplated by the rating schedule, and a 
referral for extraschedular consideration is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

